PER CURIAM.
The judgment is wholly unwarranted by the evidence, and must for that reason be reversed. Even if the court believed the plaintiff’s improbable story that the defendant gave him general authority to go ahead and do whatever repairs he deemed necessary, still he does not show either the amount of work which he claims to have done, or its value, with sufficient decision to justify a judgment for any appreciable sum; much less, for the large sum awarded him by the justice. Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.